IN THE SUPREME COURT OF THE STATE OF NEVADA


                BURHAN CULCULOGLU,                                    No. 67781
                Appellant,
                vs.
                MICHELLE L. CULCULOGLU,
                Respondent.
                                                                            FILED
                                                                             JUN 0 6 2016


                                       ORDER OF AFFIRMANCE
                            This is a pro se appeal from a district court order concerning
                child custody, child support, property distribution, and attorney fees in a
                divorce proceeding. Eighth Judicial District Court, Family Court Division,
                Clark County; Cynthia Dianne Steel, Judge.
                            The parties were married for four years and have three
                children together. When the parties separated, respondent relocated to
                Nevada with the children and appellant remained in Canada. At that
                time respondent was a stay-at-home mother and appellant earned
                $13,292.67 Canadian monthly. Appellant attempted to have the children
                returned to him in Canada by filing a petition in federal court under the
                Hague Convention on Civil Aspects of International Child Abduction, but
                the federal court denied his request concluding that he had consented to
                the relocation. After respondent filed for divorce, the district court
                awarded respondent primary physical custody of the children and
                $67,038.77 in attorney fees under Sargeant v. Sargeant, 88 Nev. 223, 495
P.2d 618 (1972). The district court also awarded appellant his retirement
                account as his separate property, but ordered him. to pay respondent's
                attorney fees out of that retirement account because the court concluded
                that the Sargeant attorney fees constituted support for respondent that
SUPREME COURT   could be paid out of appellant's separate property under NRS 125.150(4)
        OF
     NEVADA
                (2009) (amended 2015). This appeal followed.
(0) 1947A
                                                                           (0-17L-/En
                               First, we conclude that the district court did not abuse its
                   discretion in awarding respondent $67,038.77 in attorney fees under
                   Sargeant, 88 Nev. at 227, 495 P.2d at 621 (permitting the district court to
                   award the less affluent spouse attorney fees to enable him or her to meet
                   his or her adversary on equal grounds in the courtroom). The award
                   under Sargeant was not improper because appellant was the primary
                   income earner during the parties' marriage, respondent was a stay-at-
                   home mother, and appellant was at least capable of earning $13,292.67
                   Canadian monthly. Additionally, appellant's argument that the attorney
                   fees award was a sanction against him for not retaining counsel lacks
                   merit because the district court considered appellant's pro se litigation
                   practices and how they contributed to an increase in respondent's legal
                   expenses in determining that respondent's legal expenses were
                   reasonable. The district court also properly considered the factors set
                   forth in Brunzell v. Golden Gate National Bank, 85 Nev. 345, 349, 455
P.2d 31, 33 (1969), in determining the reasonableness of the requested
                   attorney fees.
                               The district court also did not err in ordering appellant to pay
                   the attorney fees award out of his separate property under NRS 125.150(4)
                   (2009) (amended 2015). See Zohar u. Zbiegien, 130 Nev., Adv. Op. 74, 334
P.3d 402, 405 (2014) (providing that this court reviews questions of
                   statutory construction de novo).   Sargeant attorney fees can be construed
                   as support because they allow the less affluent spouse to meet his or her
                   adversary on equal grounds in court and ensure that the less affluent
                   spouse is not left with an attorney fees debt after the divorce that leaves
                   him or her in a lower station of life than he or she enjoyed during the
                   marriage. See Sargeant, 88 Nev. at 227, 495 P.2d at 621; see also Shydler
                   v. Shydler, 114 Nev. 192, 198, 954 P.2d 37, 40 (1998) (providing that one of
SUPREME COURT
       OF
    NEVADA
                                                        2
(0) 1947A 9440:4
                 the purposes of spousal support is to ensure that the recipient spouse is
                 able to remain in thefl station of life he or she enjoyed during the marriage);
                 see generally In re Callow, 663 F.2d 960, 962 & n.2 (9th Cir. 1981)
                 (explaining that in a bankruptcy action where spousal support is non-
                 dischargeable, attorney fees awarded in a divorce proceeding are also non-
                 dischargeable if such an award is based on a showing of the recipient
                 spouse's financial need); Gross v. Gross, 319 S.W.2d 880, 883 (Mo. Ct. App.
                 1959).
                              Next, the district court did not abuse its discretion in
                 awarding respondent primary physical custody of the parties' children.
                 Wallace v. Wallace, 112 Nev. 1015, 1019, 922 P.2d 541, 543 (1996)
                 (providing that this court reviews an award of child custody for an abuse
                 of discretion). The district court properly considered the NRS 125.480(4)
                 (2009) best-interest-of-the-children factors and concluded that as a result
                 of appellant's controlling behavior, the parents' ability to coparent was
                 diminished requiring a primary physical custody award and that it was in
                 the children's best interests that respondent have primary physical
                 custody. Additionally, there is no evidence in the record that respondent
                 abducted the children. In fact, the United States District Court denied
                 appellant's Hague petition concluding that he had consented to respondent
                 returning to Nevada with the children.
                              Lastly, with the exception of the attorney fees debt from the
                 Hague case, appellant is precluded from challenging the remaining
                 distribution of the parties' property because he agreed to the division prior
                 to the trial. See Lehrer McGovern Bovis, Inc. v. Bullock Insulation, Inc.,
                 124 Nev. 1102, 1118, 197 P.3d 1032, 1042 (2008) (explaining that when
                 parties mutually agree to a settlement and the settlement is entered into
                 before the court without any objections from the parties, and reduced to
SUPREME COURT
      OF
    NEVADA
                                                         3
(0) 1947A 9e),
                writing in an order, the settlement is enforceable); see also Grisham v.
                Grisham, 128 Nev. 679, 687, 289 P.3d 230, 236 (2012) (providing that a
                party's failure to object to terms entered on the record is evidence of the
                party's consent to the settlement terms). The district court did not abuse
                its discretion in ordering that appellant's attorney fees related to the
                Hague case that were charged to the parties' credit card were appellant's
                separate property because the debt was incurred after the parties had
                separated and it did not benefit the community      See Wolff v. Wolff,   112
Nev. 1355, 1359, 929 P.2d 916, 918-19 (1996) (explaining that this court
                reviews a division of community property for an abuse of discretion); see
                also Barry v. Lindner, 119 Nev. 661, 671, 81 P.3d 537, 543 (2003)
                (providing that a debt incurred after the parties separate and not incurred
                for the benefit of the community is not a community debt). Accordingly,
                we
                            ORDER the judgment of the district court AFFIRMED.'




                       'To the extent appellant's additional arguments are not addressed in
                this order, we conclude they lack merit.

                     Additionally, in light of this order, we deny appellant's June 1, 2016,
                emergency stay motion as moot.
SUPREME COURT
        OF
     NEVADA
                                                     4
(0) I947A
                      cc: Hon. Cynthia Dianne Steel, District Judge, Family Court Division
                           Burhan Culculoglu
                           Pecos Law Group
                           Eighth District Court Clerk




SUPREME COURT
         OF
       NEVADA
                                                          5
(6)   1947A 40Z(749